Citation Nr: 0533207	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  90-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Robert J. Marzullo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
February 1950 and from November 1950 to February 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

The Board in June 1991 denied a claim to reopen a claim for 
entitlement to service connection for RP based on new and 
material evidence.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 1993 memorandum decision, the Court 
vacated and remanded the Board's decision after determining 
that new and material evidence adequate to reopen the claim 
for entitlement to service connection for RP had been 
submitted.  

Thereafter, and following additional development and RO 
consideration, the Board in June 1995 again denied service 
connection for RP.  

In a March 1997 memorandum decision, the Court remanded the 
Board's June 1995 decision, in part, after determining that 
the Board presented a "flawed hypothetical question" to an 
independent medical examiner (IME) in violation of Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).

In October 1998, the Board once again denied service 
connection for RP.  

In a March 2003 memorandum decision, the Court remanded the 
Board's October 1998 decision, in part, after determining 
that the veteran's RP clearly and unmistakably preexisted his 
second period of service.  The Board's determination that the 
condition did not increase in severity during service, and 
was not aggravated therein was judged to be flawed because in 
that it failed to adequately discuss statements in a medical 
opinion which may have been favorable to the veteran.  
Specifically, in the 1998 IME, Bruce H. Haik, M.D.¸ stated 
that, "Condition may have (been) aggravated during the 
military service."  The Court noted that aggravation did not 
have to be caused by military service but only that it 
occurred temporal to that service.  The case was remanded for 
the Board to address the impact of the IME's statement that 
the appellant's RP, "may have been aggravated during 
military service."

In March 2004, the veteran's representative submitted 
additional evidence without waiving RO consideration of this 
evidence.

In June 2004, the Board referred the case to a new IME for 
consideration of all of the evidence of record, to include 
the evidence submitted in March 2004 by the representative.  
A response was received in February 2005 following which the 
appellant and his representative were offered an opportunity 
to respond.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in March 2004, the representative submitted 
additional evidence without waiving consideration of same by 
the RO.  Accordingly, in light of the provisions of 38 C.F.R. 
§ 20.1304 (2004), and to ensure due process in this very 
important and frequently litigated claim, consideration of 
this evidence by the RO is required.

Therefore, this case is REMANDED for the following action:

The RO shall review the additional 
evidence secured since the April 1994 
supplemental statement of the case, to 
particularly include the March 2004 
opinion from Helder A. Fonseca, M.D., of 
the University of Tolima in Columbia.  
Thereafter, the RO shall readjudicate the 
claim.  If the decision remains adverse 
to the appellant a supplemental statement 
of the case must be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

